2017 UT App 72



               THE UTAH COURT OF APPEALS

    STATE OF UTAH, IN THE INTEREST OF C.A., M.A., AND M.A.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                             B.D.J.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Opinion
                       No. 20170143-CA
                      Filed April 27, 2017

    Seventh District Juvenile Court, Monticello Department
               The Honorable Mary L. Manley
                          No. 1129857

            Don M. Torgerson, Attorney for Appellant
          Sean D. Reyes, Carol L.C. Verdoia, and John M.
                Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

Before JUDGES MICHELE M. CHRISTIANSEN, KATE A. TOOMEY, and
                   DAVID N. MORTENSEN.

PER CURIAM:

¶1      B.D.J. (Mother) appeals the termination of her parental
rights. Mother asserts that it was not in the best interests of the
children to terminate her parental rights. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights,] the result must be against
the clear weight of the evidence or leave the appellate court with
a firm and definite conviction that a mistake has been made.” In
                             In re C.A.


re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation and internal
quotation marks omitted). We “review the juvenile court’s
factual findings based upon the clearly erroneous standard.” In
re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding of fact is
clearly erroneous only when, in light of the evidence supporting
the finding, it is against the clear weight of the evidence. See id.
Further, we give the juvenile court “wide latitude of discretion
as to the judgments arrived at based upon not only the court’s
opportunity to judge credibility firsthand, but also based on the
juvenile court judges’ special training, experience and interest in
this field.” Id. (citation and internal quotation marks omitted).
Finally, “[w]hen a foundation for the court’s decision exists in
the evidence, an appellate court may not engage in a reweighing
of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3     Mother asserts that the juvenile court erred in
determining that it was in the children’s best interests to
terminate her parental rights. Specifically, Mother argues that
because the children were not yet eligible to be adopted by their
foster parents, the court should have given her more time to
demonstrate her fitness. The juvenile court made specific
findings, unchallenged by Mother, that support its best interests
determination. For example, the juvenile court found that
Mother’s visits with the children reversed the positive progress
of the children’s behavior since being taken into the State’s
custody. The court went on to find that because of this
regression, “contact by the mother is compromising the
placement” of the children and “[c]ontinued visitation with the
mother is detrimental to the children.” Further, the juvenile
court found that the children appear to have “no bonds of love
and affection with their Mother or any significant relationship
with her.” The juvenile court similarly made several findings
concerning the lack of any progress Mother had been making
with her service plan. These unchallenged findings support the
juvenile court’s determination that it was in the best interests of
the children to terminate Mother’s parental rights regardless of



20170143-CA                     2                 2017 UT App 72
                           In re C.A.


the timing of any potential approval to allow the foster parents
to adopt the children. Because a foundation for the juvenile
court’s decision exists in the record, we may not engage in a
reweighing of that evidence. See id.

¶4    Affirmed.




20170143-CA                    3               2017 UT App 72